DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a joint torque estimation section configured to employ the skeletal data, the structural data, and data in the load data corresponding to at least one revolution of the pedal to estimate including estimating a trajectory of a joint of the cyclist for the one revolution of the pedal when the cyclist is seated on the saddle in an initial position, and using inverse dynamic analysis to estimate joint torque for the respective joints of the cyclist based on an estimated motion of the cyclist; and a joint torque change estimation section configured to employ the estimated joint torque, the load data, and a displacement of the saddle from the initial position to estimate joint torque for a case in which the saddle has been displaced which falls under mathematical concepts, as evidenced by applicant’s specification.  In para. [0033-0034], applicant’s specification lays out the mathematical approach. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, the pointed 
Claims 8 and 9 are rejected similarly to claim 1.  Further, with respect to claim 9, the recited computer element, i.e. computer, merely reads as generic computer element that performs the judicial exception without providing significantly more and does not implement the judicial exception into a practical application.
	
	Claims 2, 4, and 5 further define the additional elements, specifically the saddle of the bicycle and joints without providing significantly more, as the additional elements merely link the mathematical concepts to a field of use without providing an improvement.  The judicial exception is not integrated into a practical application.  The claim is not patent eligible.

	Claim 3 further defined the judicial exception without providing significantly more or integrated the exception into a practical application.


	
	Claim 7 recites a detection section, generically, thereby reading as the extra-solution activity of mere data gathering without providing significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lui et al. (Muscles force and joint load simulation of bicycle riding using multibody models).

	With respect to claim 1, Lui et al. teaches a joint torque computation device comprising: an acquisition section (LifeMOD, a 3D computer model of the human body, Fig. 1a-b) configured to acquire skeletal data representing a skeletal structure (i.e. 19 segments of a skeleton) of a cyclist (i.e. user/person) including a position of joints of the cyclist and an inter-
	The method of claim 8 is performed by the operation of the rejected device recited in claim 1.
	With respect to claim 9, Lui et al. teaches a joint torque computation program (as stored in the LifeMOD and ADAMS programs) that causes a computer (as indirectly taught) to execute 

	With respect to claim 2, Lui et al. teaches the joint torque computation device wherein the joint torque change estimation section (i.e. ofADAMS and LifeMOD) employs a plurality of different displacements (i.e. 2cm toward and 3cm backward, for example, page 85) from the initial position (i.e. a standard position) to estimate a plurality of joint torques (page 86), and uses the plurality of estimated joint torques to decide (based off the created data and comparison of the data) as a saddle position for the cyclist a saddle position corresponding to the displacement for which a value (i.e. a desired value) of a predetermined evaluation function (i.e. the function does not appear to be positively recited for further defining the device, and therefore interpreted as a function used to determine a value) for evaluating load applied to the pedal by the cyclist is a predetermined value (i.e. the desired amount determined using the function for optimal performance of the cyclist).

	With respect to claim 3, Lui et al. teaches the joint torque computation device wherein the evaluation function is a function representing a strain quotient of joint power derived based on the joint torque and a joint angular velocity with respect to load applied to the pedal (Note: the evaluation function is not positively recited as being a part of the device but rather an intended use of the data derived from the estimation section, thereby, insofar as what is structurally recited that further defines the device, Lui et al. teaches all that is structurally claimed).



	With respect to claim 5, Lui et al. teaches the joint torque computation device wherein joint torque is estimated using a cyclist model in which the cyclist in a state riding the bicycle is modeled with sites representing the hip joint, the knee joint, and the ankle joint modeled as nodes, and sites of the cyclist linking the respective nodes of the hip joint, the knee joint, and the ankle joint modeled as links (i.e. as taught in Section 2. Methods, using ADAMS).

	With respect to claim 6, Lui et al. teaches the joint torque computation device wherein the acquisition section is configured to acquire the skeletal data and the structural data that has been stored in a storage section (as modeled and stored on LifeModeler, Section 2. Methods).

	With respect to claim 7, Lui et al. teaches the joint torque computation device wherein the load data includes pedaling force data detected by a pedaling force detection section (i.e. an analytical detection is performed by ADAMS program, insofar as how the detection section is structurally defined) the configured to detect pedaling force applied to the pedal (as modeled using LifeMOD).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.